In addition to joining Judge Garfield's dissent herein, I also dissent from that part of the opinion *Page 1348 
of the majority which holds in effect that the veteran's position was abolished. The trial court found otherwise; there was substantial evidence, in my judgment, to support such finding of fact; the proceedings below were ordinary proceedings, and the decision of the trial court on issues of fact, when supported by substantial competent evidence, cannot be disturbed by us on appeal. The conclusion reached by the trial court on this issue is in accord with the principles of law announced by us on a similar issue in the case of Dickey v. King, 220 Iowa 1322, 263 N.W. 823. I see no merit in defendant's appeal on this issue.
MITCHELL, J., joins in this dissent.